DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to communications filed 1/19/2022.
Claims 1 and 11 are amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.
The text of those sections of Title 35, United States Code not included in this Office action can be found in a previous action.

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2021/0216351 ("Chaterji") in view of non-patent literature "USING SMART ATTRIBUTES TO ESTIMATE DRIVE LIFETIME" ("Samsung") in view of U.S. Patent 7,003,527 ("Lavallee") and further in view of U.S. Patent 7,640,342 ("Aharoni").
As per claim 1, Chaterji substantially teaches a method comprising:
gathering telemetry data from a plurality of SAN (storage array network) nodes; generating a machine learning model from the telemetry data; and using the machine learning model to compute at least one satisfactory configuration for a planned SAN node: (Chaterji, Abstract; FIG. 2; and paragraphs 0025-0029, 0033-0037, and 0039-0043, where workload framework 102 may receive workload trace information that may include log data identifying tables, stored procedures, files, database operations, timestamps, requesting user credentials, or other information made available by logs of a cloud service provider.  Workload framework 102 uses the workload trace information to train a machine learning model in order to learn patterns from the workload trace information to enable the machine learning model generated by the workload trace information to forecast a workload for a given node in a cluster of nodes (i.e., a group of SAN nodes of a cluster of nodes that store information).  Based on training from historical data and from real-time log data, workload estimator 102 may forecast a workload for nodes of a cluster and generate a reconfiguration plan.  Configuration optimizer 108 may then group nodes into sets and determine a node reconfiguration plan to reconfigure the nodes to meet a given acceptance criterion (e.g., maximization of cluster performance).  Chaterji therefore substantially teaches gathering telemetry data from a plurality of active deployed storage array network (SAN) nodes; generating a machine learning model from the telemetry data; and using the machine learning model to compute at least one satisfactory configuration for a planned SAN node).
Chaterji does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Samsung teaches using SMART attributes to estimate drive lifetime.
As per claim 1, Samsung particularly teaches:
wherein telemetry data includes workload data, performance data, and configuration data gathered from multiple active deployed SANs: (Samsung, page 4, steps 1-4; and page 7, steps 1-4, where a number of host writes given as a number of sectors written (i.e., performance data), a wear leveling count (i.e., workload data), and a timed workload media wear (i.e., configuration data) are each used to derive other estimated attributes of a Solid State Drive (SSD).  Samsung therefore particularly teaches wherein telemetry data includes workload data, performance data, and configuration data gathered from multiple active deployed SANs).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Samsung and Chaterji before them before the instant application was effectively filed, to modify the invention of Chaterji to include the principles of Samsung of using SMART attribute information to estimate wear and remaining lifetime for an SSD.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system reliability by using SMART attribute information to provide an estimate of remaining drive lifetime in order to help make cost and replacement decisions (Samsun, page 8, section 
Neither Chaterji nor Samsung appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Lavallee teaches methods and apparatus for managing devices within storage area networks.
As per claim 1, Lavallee particularly teaches:
gathering telemetry data from a plurality of active deployed storage array network (SAN) nodes, wherein the telemetry data comprises: workload data; performance data; and configuration data: (Lavallee, Abstract; column 3, lines 9-48; and column 4, lines 23-45, where the system of Lavallee monitors performance and health of storage area network elements (i.e., active deployed SAN nodes).  The Examiner notes that monitoring performance and health of SAN elements means that data for monitoring performance and health of the SAN elements (i.e., telemetry data for the SAN elements) must be gathered in order to monitor performance and health of the SAN elements.  The Examiner further notes that monitoring performance of SAN nodes means that performance data is gathered; additionally, monitoring health of SAN nodes corresponds to gathering configuration data, as a SAN node may be in, for example, an active, healthy configuration state or an inactive, unhealthy configuration state.  While Lavallee does not appear to explicitly teach gathering workload data, Lavallee does implicitly teach that performance data is gathered as part of SAN node performance monitoring; the Examiner notes that monitoring performance includes collecting statistics regarding performance such as workload.  The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system flexibility by enabling simpler management of SAN equipment through use of a universal management and control of SAN elements.  Lavallee therefore particular teaches gathering telemetry data from a plurality of active deployed storage array network (SAN) nodes, wherein the telemetry data comprises: workload data; performance data; and configuration data).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Lavallee, Samsun, and Chaterji before them before the instant application was effectively filed, to modify the combination of Samsung with Chaterji to include the principles of active SAN node monitoring of Lavallee.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system flexibility by implementing a system that significantly overcomes issues with incompatibilities and difficulties managing storage area networking equipment from different vendors or manufacturers in the same storage area network (Lavallee, column 3, lines 9-20).
None of Chaterji, Samsung, or Lavallee appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Aharoni teaches system and method for determining configuration of one or more data storage systems.
As per claim 1, Aharoni particularly teaches: 
workload data comprising at least one of input-output operations per second, number of reads, number of writes, average size of reads, and average size of writes processed by one of the plurality of active deployed SAN nodes: (Aharoni, Abstract; FIG. 22; and column 12, line 27-40, where a configuration is shown in which a 16 TeraByte (TB) storage device has an acceptable response time of 10 milliseconds and an acceptable rate of 5,000 Input/Output (I/O) per second for a given workload.  Aharoni therefore particularly teaches workload data comprising at least one of input-output operations per second, number of reads, number of writes, average size of reads, and average size of writes processed by one of the plurality of active deployed SAN nodes);
performance data comprising at least one or average response time, number of read hits, number of read misses, number of write hits, and number of write misses occurring in response to workloads processed by one of the plurality of active deployed SAN nodes: (Aharoni, column 6, line 57, to column 7, line 15, where performance data (such as number of read hits) may be considered when developing an optimal configuration for a planned SAN node.  Aharoni therefore particularly teaches performance data comprising at least one or average response time, number of read hits, number of read misses, number of write hits, and number of write misses occurring in response to workloads processed by one of the plurality of active deployed SAN nodes); and
configuration data comprising amounts and types of storage and computing resources used by ones of the plurality of active deployed SANs to process the workloads: (Aharoni, FIG. 9; FIG. 10; and column 8, lines 24-52, where the system of Aharoni may check and adjust an active configuration of a data storage system based on active resources and system workload.  The Examiner notes that the ability of the system of Aharoni to show an active system configuration implies that the system of Aharoni has received at least some configuration data for the active system.  Aharoni therefore particularly teaches configuration data comprising amounts and types of storage and computing resources used by ones of the plurality of active deployed SANs to process the workloads);
generating a machine learning model of relationships between SAN node workloads, performances, and configurations from the telemetry data: (Aharoni, column 5, lines 31-63, where the system of Aharoni includes tool 114 that models the internal operations and processes inside of a data storage system based on observed workload, which impacts performance, and resource configurations.  Aharoni therefore particularly teaches generating a machine learning model of relationships between SAN node workloads, performances, and configurations from the telemetry data); and
using the machine learning model to compute at least one satisfactory configuration of amounts and types of storage and computing resources for a planned SAN node: (Aharoni, column 5, lines 31-63, where the system of Aharoni includes simulation tool 114 that may be used for planning purposes to derive an optimal target system configuration (e.g., a configuration of hardware and software resources for an optimal system configuration) based on workload and performance data.  Aharoni therefore particularly teaches using the machine learning model to compute at least one satisfactory configuration of amounts and types of storage and computing resources for a planned SAN node).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Aharoni, Lavallee, Samsung, and Chaterji before them before the instant application was effectively filed, to modify the combination of Lavallee with the combination of Samsung with Chaterji to include the principles of Aharoni of using an automated tool to monitor SAN characteristics to model SAN behavior and generate recommendations for configuration changes.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system usability by implementing straightforward, non-complex techniques for allocating proper storage capacity while balancing cost, growth plans, workload and performance requirements in a storage area network environment (Aharoni, column 2, lines 30-48).
As per claim 2,
filtering irrelevant telemetry data before generating the machine learning model from the telemetry data:
As per claim 3, the rejection of claim 1 is incorporated, and Chaterji further substantially teaches comprising:
filter telemetry data outlier values before generating the machine learning model from the telemetry data: (Chaterji, Abstract; FIG. 2; and paragraphs 0025-0029, 0033-0037, and 0039-0043, where workload framework 102 may receive workload trace information that may include log data identifying tables, stored procedures, files, database operations, timestamps, requesting user credentials, or other information made available by logs of a cloud service provider.  Workload framework 102 uses the workload trace information to train a machine learning model in order to learn patterns from the workload trace information to enable the machine learning model generated by the workload trace information to forecast a workload for a given node in a cluster of nodes (i.e., a group of SAN nodes of a cluster of nodes that store information).  Based on training from historical data and from real-time log data, workload estimator 102 may forecast a workload for nodes of a cluster and generate a reconfiguration plan.  Configuration optimizer 108 may then group nodes into sets and determine a node reconfiguration plan to reconfigure the nodes to meet a given acceptance criterion (e.g., maximization of cluster performance).  The Examiner notes that if a given piece of workload trace information is not used by workload framework 102 or configuration optimizer 108, the given piece of workload trace information has been effectively filtered out.  Chaterji 
As per claim 4, the rejection of claim 1 is incorporated, and Samsung further particularly teaches comprising:
generating at least one engineered data type that is absent from the telemetry data, the engineered data type being included in a training dataset for generating the machine learning model from the telemetry data: (Samsung, page 4, steps 1-4; and page 7, steps 1-4, where a number of host writes given as a number of sectors written (i.e., performance data), a wear leveling count (i.e., workload data), and a timed workload media wear (i.e., configuration data) are each used to derive other estimated attributes of a Solid State Drive (SSD).  Samsung therefore particularly teaches generating at least one engineered data type that is absent from the telemetry data, the engineered data type being included in a training dataset for generating the machine learning model from the telemetry data).
As per claim 5, the rejection of claim 1 is incorporated, and Chaterji further substantially teaches:
wherein using the machine learning model to compute at least one satisfactory configuration for the planned SAN node comprises computing performance for each of a plurality of possible configurations for a planned workload: (Chaterji, Abstract; FIG. 2; and paragraphs 0025-0029, 0033-0037, and 0039-0043, where workload framework 102 may receive workload trace information that may 
As per claim 6, the rejection of claim 1 is incorporated, and Chaterji further substantially teaches:
wherein using the machine learning model to compute at least one satisfactory configuration for the planned SAN node comprises computing response time for each of a plurality of possible configurations for a planned workload: (Chaterji, Abstract; FIG. 2; and paragraphs 0025-0029, 0033-0037, and 0039-0043, where workload framework 102 may receive workload trace information that may include log data identifying tables, stored procedures, files, database operations, timestamps, requesting user credentials, or other information made available by logs of a cloud service provider.  Workload framework 102 uses the workload trace information to train a machine learning model in order to learn patterns from the workload trace information to enable the machine learning model generated by the workload trace information to forecast a workload for a given node in a cluster of nodes (i.e., a group of SAN nodes of a cluster of nodes that store information).  Based on training from historical data and from real-time log data, workload estimator 102 may forecast a workload for nodes of a cluster and generate a reconfiguration plan.  Configuration optimizer 108 may then group nodes into sets and determine a node reconfiguration plan to reconfigure the nodes to meet a given acceptance criterion (e.g., maximization of cluster performance).  The Examiner notes that there can be only one maximized performance configuration, so performance (e.g., based on response time) has been maximized.  Chaterji therefore substantially teaches wherein using the machine learning model to compute at least one satisfactory configuration for the planned SAN node comprises computing response time for each of a plurality of possible configurations for a planned workload).
As per claim 7, the rejection of claim 5 is incorporated, and Chaterji further substantially teaches comprising:
determining whether the computed performance satisfies performance requirements:
As per claim 8, the rejection of claim 7 is incorporated, and Chaterji further substantially teaches comprising:
outputting configurations that satisfy the performance requirements: (Chaterji, Abstract; FIG. 2; and paragraphs 0025-0029, 0033-0037, and 0039-0043, where workload framework 102 may receive workload trace information that may include log data identifying tables, stored procedures, files, database operations, timestamps, requesting user credentials, or other information made available by logs of a cloud service provider.  Workload framework 102 uses the workload trace information to train a machine learning model in order to learn patterns from the workload trace information to enable the machine learning model generated by the workload trace information to forecast a workload for a given node in a cluster of nodes (i.e., a group of SAN nodes of a cluster of nodes that store information).  Based on training from historical data and from real-time log data, workload estimator 102 may forecast a workload for nodes of a cluster and generate a reconfiguration plan.  Configuration optimizer 108 may then group nodes into sets and determine a node reconfiguration plan to reconfigure the nodes to meet a given acceptance criterion (e.g., maximization of cluster performance).  The Examiner notes that configuration optimizer 108 applies the determined configuration that meets the acceptance criterion, which means that the configuration that meets the acceptance criterion has been output to a node that is to be configured in accordance with the determine configuration.  Chaterji 
As per claim 9, the rejection of claim 8 is incorporated, and Chaterji further substantially teaches comprising:
selecting one of the outputted configurations for the planned SAN node: (Chaterji, Abstract; FIG. 2; and paragraphs 0025-0029, 0033-0037, and 0039-0043, where workload framework 102 may receive workload trace information that may include log data identifying tables, stored procedures, files, database operations, timestamps, requesting user credentials, or other information made available by logs of a cloud service provider.  Workload framework 102 uses the workload trace information to train a machine learning model in order to learn patterns from the workload trace information to enable the machine learning model generated by the workload trace information to forecast a workload for a given node in a cluster of nodes (i.e., a group of SAN nodes of a cluster of nodes that store information).  Based on training from historical data and from real-time log data, workload estimator 102 may forecast a workload for nodes of a cluster and generate a reconfiguration plan.  Configuration optimizer 108 may then group nodes into sets and determine a node reconfiguration plan to reconfigure the nodes to meet a given acceptance criterion (e.g., maximization of cluster performance).  The Examiner notes that configuration optimizer 108 applies the determined configuration that meets the acceptance criterion, which means that the configuration that meets the acceptance criterion has been 
As per claim 10, the rejection of claim 1 is incorporated, and Chaterji further substantially teaches comprising:
generating a training dataset, a validation dataset, and a test dataset from the telemetry data: (Chaterji, Abstract; FIG. 2; and paragraphs 0025-0029, 0033-0037, and 0039-0043, where workload framework 102 may receive workload trace information that may include log data identifying tables, stored procedures, files, database operations, timestamps, requesting user credentials, or other information made available by logs of a cloud service provider.  Workload framework 102 uses the workload trace information to train a machine learning model in order to learn patterns from the workload trace information to enable the machine learning model generated by the workload trace information to forecast a workload for a given node in a cluster of nodes (i.e., a group of SAN nodes of a cluster of nodes that store information).  Based on training from historical data and from real-time log data, workload estimator 102 may forecast a workload for nodes of a cluster and generate a reconfiguration plan.  Configuration optimizer 108 may then group nodes into sets and determine a node reconfiguration plan to reconfigure the nodes to meet a given acceptance criterion (e.g., maximization of cluster performance).  While Chaterji does not appear to explicitly teach the generation of a validation 
As per claim 11, Chaterji substantially teaches an apparatus comprising:
instructions that gather telemetry data from a plurality of active deployed SAN (storage array network) nodes; instructions that generate a machine learning model from the telemetry data; and instructions that use the machine learning model to compute at least one satisfactory configuration for a planned SAN node: (Chaterji, Abstract; FIG. 2; and paragraphs 0025-0029, 0033-0037, and 0039-0043, where workload framework 102 may receive workload trace information that may include log data identifying tables, stored procedures, files, database operations, timestamps, requesting user credentials, or other information made available by logs of a cloud service provider.  Workload framework 102 uses the workload trace information to train a machine learning model in order to learn patterns from the workload trace information to enable the machine learning model generated by the workload trace information to 
Chaterji does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Samsung teaches using SMART attributes to estimate drive lifetime.
As per claim 11, Samsung particularly teaches:
a modeling node comprising software stored in non-transitory memory and run by a processor, the software comprising: (Samsung, page 4, steps 1-4; and page 7, steps 1-4, where a number of host writes given as a number of sectors written (i.e., performance data), a wear leveling count (i.e., workload data), and a timed workload media wear (i.e., configuration data) are each used by Samsung magician software to derive other estimated attributes of a Solid State Drive 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Samsung and Chaterji before them before the instant application was effectively filed, to modify the invention of Chaterji to include the principles of Samsung of using SMART attribute information to estimate wear and remaining lifetime for an SSD.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system reliability by using SMART attribute information to provide an estimate of remaining drive lifetime in order to help make cost and replacement decisions (Samsun, page 8, section "IMPLICATIONS ON WARRANTY & MONITORING DRIVE HEALTH," paragraphs 1-4).
Neither Chaterji nor Samsung appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Lavallee teaches methods and apparatus for managing devices within storage area networks.
As per claim 11, Lavallee particularly teaches:
instructions that gather telemetry data from a plurality of active deployed storage area network (SAN) nodes, wherein the telemetry data comprises: (Lavallee, Abstract; column 3, lines 9-48; and column 4, lines 23-45, where the system of Lavallee monitors performance and health of storage area network elements (i.e., active deployed SAN nodes).  The Examiner notes that monitoring performance and health of SAN elements means that data for monitoring performance and health of the SAN elements (i.e., telemetry data for the SAN elements) must be gathered in order to monitor performance and health of the SAN elements.  The Examiner further notes that monitoring performance of SAN nodes means that performance data is gathered; additionally, monitoring health of SAN nodes corresponds to gathering configuration data, as a SAN node may be in, for example, an active, healthy configuration state or an inactive, unhealthy configuration state.  While Lavallee does not appear to explicitly teach gathering workload data, Lavallee does implicitly teach that performance data is gathered as part of SAN node performance monitoring; the Examiner notes that monitoring performance includes collecting statistics regarding performance such as workload.  The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system flexibility by enabling simpler management of SAN equipment through use of a universal management and control of SAN elements.  Lavallee therefore particularly teaches instructions that gather telemetry data from a plurality of active deployed storage area network (SAN) nodes, wherein the telemetry data comprises).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Lavallee, Samsun, and Chaterji before them before the instant application was effectively filed, to modify the combination of Samsung with Chaterji to include the principles of active SAN node monitoring of Lavallee.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system flexibility by implementing a system that significantly overcomes issues with incompatibilities and difficulties managing storage area networking equipment from different vendors or manufacturers in the same storage area network (Lavallee, column 3, lines 9-20).
None of Chaterji, Samsung, or Lavallee appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Aharoni teaches system and method for determining configuration of one or more data storage systems.
As per claim 11, Aharoni particularly teaches: 
workload data comprising at least one or input-output operations per second, number of reads, number of writes, average size of reads, and average size of writes processed by one of the plurality of active deployed SAN nodes: (Aharoni, Abstract; FIG. 22; and column 12, line 27-40, where a configuration is shown in which a 16 TeraByte (TB) storage device has an acceptable response time of 10 milliseconds and an acceptable rate of 5,000 Input/Output (I/O) per second for a given workload.  Aharoni therefore particularly teaches workload data comprising at least one or input-output operations per second, number of reads, number of writes, average size of reads, and average size of writes processed by one of the plurality of active deployed SAN nodes); 
performance data comprising at least one of average response time, number of read hits, number of read misses, number of write hits, and number of write misses occurring in response to workloads processed by ones of the plurality of active deployed SAN nodes: (Aharoni, column 6, line 57, to column 7, line 15, where performance data (such as number of read hits) may be considered when developing an optimal configuration for a planned SAN node.  Aharoni therefore particularly teaches performance data comprising at least one of average response time, number of read hits, number of read misses, number of write hits, and number of write misses occurring in response to workloads processed by ones of the plurality of active deployed SAN nodes); and
configuration data comprising amounts and types of storage and computing resources used by ones of the plurality of active deployed SANs to process the workloads: (Aharoni, FIG. 9; FIG. 10; and column 8, lines 24-52, where the system of Aharoni may check and adjust an active configuration of a data storage system based on active resources and system workload.  The Examiner notes that the ability of the system of Aharoni to show an active system configuration implies that the system of Aharoni has received at least some configuration data for the active system.  Aharoni therefore particularly teaches configuration data comprising amounts and types of storage and computing resources used by ones of the plurality of active deployed SANs to process the workloads);
instructions that generate a machine learning model of relationships between SAN node workloads, performances, and configurations from the telemetry data: (Aharoni, column 5, lines 31-63, where the system of Aharoni includes tool 114 that models the internal operations and processes inside of a data storage system based on observed workload, which impacts performance, and resource configurations.  Aharoni therefore particularly teaches instructions that generate a machine learning model of relationships between SAN node workloads, performances, and configurations from the telemetry data); and
instructions that use the machine learning model to compute at least one satisfactory configuration of amounts and types of storage and computing resources for a planned SAN node: (Aharoni, column 5, lines 31-63, where the system of Aharoni includes simulation tool 114 that may be used for planning purposes to derive an optimal target system configuration (e.g., a configuration of hardware and software resources for an optimal system configuration) based on workload and performance data.  Aharoni therefore particularly teaches instructions that use the machine learning model to compute at least one satisfactory configuration of amounts and types of storage and computing resources for a planned SAN node).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Aharoni, Lavallee, Samsung, and Chaterji before them before the instant application was effectively filed, to modify the combination of Lavallee with the combination of Samsung with Chaterji to include the principles of Aharoni of using an automated tool to monitor SAN characteristics to model SAN behavior and generate recommendations for configuration changes.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system usability by implementing straightforward, non-complex techniques for allocating proper storage capacity while balancing cost, growth plans, workload and performance requirements in a storage area network environment (Aharoni, column 2, lines 30-48).
As per claim 12, the rejection of claim 11 is incorporated, and Chaterji further substantially teaches comprising:
filtering irrelevant telemetry data before generating the machine learning model from the telemetry data: (Chaterji, Abstract; FIG. 2; and paragraphs 0025-0029, 0033-0037, and 0039-0043, where workload framework 102 may receive workload trace information that may include log data identifying tables, stored procedures, files, database operations, timestamps, requesting user credentials, or other information made available by logs of a cloud service provider.  Workload framework 102 uses the workload trace information to train a machine learning model in order to learn patterns from the workload trace information to enable the machine learning model generated by the workload trace information to forecast a workload for a given node in a cluster of nodes 
As per claim 13, the rejection of claim 11 is incorporated, and Chaterji further substantially teaches comprising:
filter telemetry data outlier values before generating the machine learning model from the telemetry data: (Chaterji, Abstract; FIG. 2; and paragraphs 0025-0029, 0033-0037, and 0039-0043, where workload framework 102 may receive workload trace information that may include log data identifying tables, stored procedures, files, database operations, timestamps, requesting user credentials, or other information made available by logs of a cloud service provider.  Workload framework 102 uses the workload trace information to train a machine learning model in order to learn patterns from the workload trace information to enable the machine learning model generated by the workload 
As per claim 14, the rejection of claim 11 is incorporated, and Samsun further particularly teaches comprising:
feature engineering instructions that generate at least one engineered data type that is absent from the telemetry data, the engineered data type being included in a training dataset for generating the machine learning model from the telemetry data: (Samsung, page 4, steps 1-4; and page 7, steps 1-4, where a number of host writes given as a number of sectors written (i.e., performance data), a wear leveling count (i.e., workload data), and a timed workload media wear (i.e., configuration data) are each used to derive other estimated attributes of a Solid State Drive (SSD).  Samsung therefore particularly teaches feature 
As per claim 15, the rejection of claim 11 is incorporated, and Chaterji further substantially teaches:
wherein the instructions that use the machine learning model to compute at least one satisfactory configuration for the planned SAN node comprise instructions that compute performance for each of a plurality of possible configuration for the planned workload: (Chaterji, Abstract; FIG. 2; and paragraphs 0025-0029, 0033-0037, and 0039-0043, where workload framework 102 may receive workload trace information that may include log data identifying tables, stored procedures, files, database operations, timestamps, requesting user credentials, or other information made available by logs of a cloud service provider.  Workload framework 102 uses the workload trace information to train a machine learning model in order to learn patterns from the workload trace information to enable the machine learning model generated by the workload trace information to forecast a workload for a given node in a cluster of nodes (i.e., a group of SAN nodes of a cluster of nodes that store information).  Based on training from historical data and from real-time log data, workload estimator 102 may forecast a workload for nodes of a cluster and generate a reconfiguration plan.  Configuration optimizer 108 may then group 
As per claim 16, the rejection of claim 11 is incorporated, and Chaterji further substantially teaches:
wherein the instructions that use the machine learning model to compute at least one satisfactory configuration for the planned SAN node comprise instructions that compute response time for each of a plurality of possible configurations for the planned workload: (Chaterji, Abstract; FIG. 2; and paragraphs 0025-0029, 0033-0037, and 0039-0043, where workload framework 102 may receive workload trace information that may include log data identifying tables, stored procedures, files, database operations, timestamps, requesting user credentials, or other information made available by logs of a cloud service provider.  Workload framework 102 uses the workload trace information to train a machine learning model in order to learn patterns from the workload trace information to enable the machine learning model generated 
As per claim 17, the rejection of claim 15 is incorporated, and Chaterji further substantially teaches comprising:
instructions that determine whether the computed performance satisfies performance requirements: (Chaterji, Abstract; FIG. 2; and paragraphs 0025-0029, 0033-0037, and 0039-0043, where workload framework 102 may receive workload trace information that may include log data identifying tables, stored procedures, files, database operations, timestamps, requesting user credentials, or other information made available by logs of a cloud service provider.  
As per claim 18, the rejection of claim 17 is incorporated, and Chaterji further substantially teaches comprising:
instructions that output configurations that satisfy the performance requirements: (Chaterji, Abstract; FIG. 2; and paragraphs 0025-0029, 0033-0037, and 0039-0043, where workload framework 102 may receive workload trace information that may include log data identifying tables, stored procedures, files, database operations, timestamps, requesting user credentials, or other information made available by logs of a cloud service provider.  Workload 
As per claim 19, the rejection of claim 18 is incorporated, and Chaterji further substantially teaches comprising:
instructions that select one of the outputted configurations for the planned SAN node: (Chaterji, Abstract; FIG. 2; and paragraphs 0025-0029, 0033-0037, and 0039-0043, where workload framework 102 may receive workload trace information that may include log data identifying tables, stored procedures, files, 
As per claim 20, the rejection of claim 11 is incorporated, and Chaterji further substantially teaches comprising:
instructions that generate a training dataset, a validation dataset, and a test dataset from the telemetry data: (Chaterji, Abstract; FIG. 2; and paragraphs .

Response to Arguments
In the Remarks dated 1/19/2022, Applicant substantially teaches:
Chaterji gathers data from servers of a cluster to forecast the workloads of individual servers and thus fails to teach or suggest gathering telemetry data from a plurality of active deployed SAN nodes; generating a model from the gathered telemetry data; and including performance as a variable that can be selected such that different configurations might be acceptable for the same workload depending on required performance.  Additionally, the metrics of Samsung (e.g., number of sectors written, wear leveling count, and media wear) represent workload on an individual SSD instead of representing performance or configuration of the SSD, as required by the characteristics associated with each of workload data, performance data, and configuration data recited in the amended claims.  
Applicant's arguments have been fully considered, but they are moot in view of the new grounds of rejection that were necessitated by Applicant's amendments to the claims.  The Examiner notes that the new Lavallee and Aharoni references in combination with the other prior art of record clearly teach each of the limitations added via amendment.  The Examiner further notes that the new grounds of rejection were necessitated by Applicant's amendments to the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/Daniel C. Chappell/Primary Examiner, Art Unit 2135